                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 UNITED STATES OF AMERICA,           )
                                     )
                      Plaintiff,     )
                                     )
                v.                   )                     Case No. 4:20-00874-CV-RK
                                     )
 JAMES B. NUTTER & COMPANY,          )
                                     )
                      Defendant.     )
                                 ORDER
       Now before the Court are two discovery disputes. The first concerns Defendant’s request
for production of certain documents and information relating to the Housing and Urban
Development Office of Inspector General’s (HUD-OIG) investigation of Defendant. Second,
while the parties have largely agreed to entry of a stipulated joint protective order, they disagree
on language in a specific provision concerning the process, if any, for intragovernmental sharing
of information Plaintiff obtains in discovery. The Court held a discovery dispute teleconference
on September 14, 2021 and now makes these rulings.
I.     Defendant’s Request for Production/Interrogatory
       The first discovery dispute concerns interviews conducted by HUD-OIG in its investigation
of Defendant. It appears these interviews occurred around 2017 and focused on former employees
and independent contractors of Defendant.        Defendant seeks the production of documents
including interview notes, summaries, and memoranda of these interviews, as well as the identities
of persons interviewed or contacted by HUD-OIG in its investigation, the dates and locations of
the contacts, whether discussions occurred and the subject of any discussions, and the identities of
all participants in the interviews or discussions. The parties agree that, to date, and in partial
response to these discovery requests, Plaintiff has submitted a list of names of individuals that the
Government interviewed, the dates of the interviews, and the interviewees’ last-known addresses.
Plaintiff asserts the work product doctrine as to the remaining information and production
requested, including: the names of all participants in the interviews, the dates of any interviews,
the subject matter of the interviews, and any memoranda, notes, or summaries produced from these
interviews. During the discovery dispute hearing by teleconference, Plaintiff estimated that
approximately twenty individuals were interviewed in the course of HUD-OIG’s investigation,



          Case 4:20-cv-00874-RK Document 75 Filed 09/16/21 Page 1 of 4
and that, of these individuals, five have produced declarations that have been produced to
Defendant.
         Generally, the Federal Rules of Civil Procedure allow for liberal discovery.             See
Miscellaneous Docket Matter 1 v. Miscellaneous Docket Matter 2, 197 F.3d 922, 925 (8th Cir.
1999).    The scope of discovery as set forth in Rule 26(b)(1) provides that information is
discoverable if it is relevant to any party’s claim or defense and is proportional to the needs of the
case. Fed. R. Civ. P. 26(b)(1). The rule vests the district court with broad discretion in regulating
discovery. See 2015 Amendments to Fed. R. Civil. P. 26, advisory committee’s notes. Rule 26
provides, however, that “a party may not discover documents and tangible things that are prepared
in anticipation of litigation . . . by or for another party or its representative (including the other
party’s attorney . . . or agent).” Rule 26(b)(3)(A). Such material is discoverable, though, so long
as it satisfies Rule 26(b)(1) and the party seeking the discovery “shows that it has substantial need
for the materials to prepare its case and cannot, without undue hardship, obtain their substantial
equivalent by other means.” Rule 26(b)(3)(A)(i) & (ii). Rule 33 provides for the submission, to
another party, of interrogatories “that relate to any matter that may be inquired into under Rule
26(b).” Rule 33(a)(2). Thus, interrogatories sought under Rule 33 are limited, if at all, by the
provisions of proper matters that may be inquired into as established in Rule 26(b), including Rule
26(b)(3)(A)’s privilege limitation.
         Plaintiff argues that the requested information it has refused to provide is privileged under
the work product doctrine (under Rule 26(b)(3)). Defendant argues the discovery not yet produced
is “fact work product,” not “opinion work product,” and is therefore discoverable. After careful
review of the parties’ briefing submitted prior to the discovery dispute and consideration of the
parties’ arguments during the discovery dispute hearing, the Court finds that, at this time,
Defendant is not entitled to discovery of the requested material and information as protected
opinion work product. See Hickman v. Taylor, 329 U.S. 495 (1947) (holding that privileged work
product, including “written statements, private memoranda and personal recollections prepared or
formed by an adverse party’s counsel” not discoverable absent a showing of necessity or
justification); In re Murphy, 560 F.2d 326, 334 (8th Cir. 1977) (noting that Rule 26(b)(3) as
originally adopted codified Hickman). The Court finds that the requested discovery material at
issue here is privileged opinion work product. See In re Green Grand Jury Proceedings, 492 F.3d
976, 980 (8th Cir. 2007) (distinguishing between “ordinary work product, which includes ‘raw

                                                  2

            Case 4:20-cv-00874-RK Document 75 Filed 09/16/21 Page 2 of 4
factual information,’ and opinion work product, which encompasses ‘counsel’s mental
impressions, conclusions, opinions or legal theories’”) (citation omitted); Shelton v. American
Motors Corp., 805 F.2d 1323, 1328-29 (8th Cir. 1986) (in-house counsel’s selective recollection
of the existence and review of certain documents and memoranda is privileged opinion work
product); Murphy, 560 F.2d at 334 & 336; Nat’l Labor Relations Bd. v. Constr. & Gen’l Laborers
Union Local No. 1140, Afl-Cio, No. 19297, 1971 WL 10972, at *2 (8th Cir. Oct. 26, 1971). At
this time, because the Court finds that the subject discovery materials constitute opinion work
product, such information and production is not, without something more, discoverable under Rule
26(b). 1
II.        Protective Order
           The second question at bar is whether a provision relating to intragovernmental disclosure
of information should be allowed in the parties’ otherwise agreed-to protective order. Under Rule
26(c), “[t]he court may, for good cause, issue an order to protect a party or person from annoyance,
embarrassment, oppression, or undue burden or expense . . .[.]” Fed. R. Civ. P. 26(c). To make
the requisite showing of good cause, the moving party must make “a particular and specific
demonstration of fact, as distinguished from stereotype and conclusory statements.” Gulf Oil Co.
v.    Bernard, 452      U.S.   89,   102    n.16    (1981)    (citations    omitted).       “Rule     26(c)
confers broad discretion on the trial court to decide when a protective order is appropriate and
what degree of protection is required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984). 2
           After review of the parties’ argument and balancing the asserted interests, the Court finds
at this juncture that the language proffered by the Government allowing for intragovernmental
sharing of information is warranted. See generally United States ex rel. Kaplan v. Metro.
Ambulance & First-Aid Corp., 395 F.Supp.2d 1, 5 (E.D. N.Y. Oct. 26, 2005) (Defendants’
proposed protective order conflicted with the government’s ability to carry out its oversight role);
United States ex rel. Bruno v. Schaeffer, CV 16-1-BAJ-RLB, 2020 WL 2070243, at *3 (M.D. La.
Apr. 29, 2020) (requested disclosures may be made to the United States’ attorneys and/or federal


           Consistent with Rule 26(b)(5), the Court ordered that Plaintiff produce a privilege log regarding
           1

the disputed discovery. This ruling is subject to reconsideration on the Court’s own motion or by motion
of the parties at a later time.
         2
           The Court disagrees with Defendant’s contention that it is Plaintiff’s burden to establish good
cause for the intragovernmental provision. The provision allows for sharing of information learned during
litigation, and thus omitting the provision would benefit Defendant. Regardless, even if the burden is
Plaintiff’s, the Court finds the burden satisfied.
                                                     3

               Case 4:20-cv-00874-RK Document 75 Filed 09/16/21 Page 3 of 4
investigators conducting the criminal investigation); United States v. Talco Contractors, Inc., 153
F.R.D. 501, 515 (W.D.N.Y. 1994) (naked desire to avoid prosecution is not sufficient good cause
in itself to warrant issuance of a protective order).
       At this time, the language proffered by Plaintiff may be included in the parties’ otherwise
agreed-to protective order.
       IT IS SO ORDERED.

                                                        s/ Roseann A. Ketchmark
                                                        ROSEANN A. KETCHMARK, JUDGE
                                                        UNITED STATES DISTRICT COURT

DATED: September 16, 2021




                                                   4

           Case 4:20-cv-00874-RK Document 75 Filed 09/16/21 Page 4 of 4
